Citation Nr: 1422563	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  12-31 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received in order to reopen the claim of entitlement to service connection for sarcoidosis, to include as due to herbicide exposure, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Michael R. Sieben, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Wife (as observer)


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969, including service in the Republic of Vietnam from May 1968 to March 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied service connection for sarcoidosis.

In April 2014, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing has been associated with the claims file.  

Later that month, the Veteran submitted additional evidence with a waiver of AOJ consideration.  38 C.F.R. § 20.1304(c) (2012).  Therefore, the Board may properly consider such newly received evidence.

Although the RO reopened and denied the claim for service connection on the merits, before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been presented sufficient to reopen a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  In light of the foregoing, the Board has recharacterized the issues as noted on the cover page of this decision.

Furthermore, because the Veteran served in the Republic of Vietnam in from May 1968 to March 1969, he is eligible for presumptive service connection for certain disabilities based upon exposure to an herbicide agent.  Therefore, the Board has also recharacterized the issue to reflect such eligibility.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, including reference to a specific body part or system or a description of symptoms, as well as the other information of record); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA, with the exception of the April 2014 hearing transcript, reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  The VBMS claims file contains no documents.

Please note this appeal has been advanced on the docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a final decision issued in March 2007, the RO denied the Veteran's claim of entitlement to service connection for sarcoidosis and advised him of the denial of his claim and of his appellate rights.

2.  Additional evidence received since the RO's March 2007 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for sarcoidosis, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran has a current disability of sarcoidosis.

4.  The Veteran served in the Republic of Vietnam from May 1968 to March 1969.

5.  The competent opinion evidence on the question of whether the Veteran's current sarcoidosis is etiologically related to his Agent Orange exposure in active service is, at least, in relative equipoise.


CONCLUSION OF LAW

1.  The RO's March 2007 rating decision denying service connection for sarcoidosis is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006) [(2013)].

2.  New and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for sarcoidosis, to include as due to herbicide exposure.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2013).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for sarcoidosis have been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Claim to Reopen

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for sarcoidosis is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In December 1980, the Veteran's claim for service connection for sarcoidosis was originally denied in December 1980.  Subsequently, the RO, by a decision issued in March 2007, denied the Veteran's claim for service connection for sarcoidosis on the grounds that (1) sarcoidosis is not recognized as a disease qualifying him for presumptive service connection and (2) no nexus was shown linking sarcoidosis to any herbicide exposure in service.  At the time of such decision, the RO considered the Veteran's service treatment and military records, treatment records from various private healthcare provides dating from 1971 to 2006, a November 1989 excerpt from the Congressional Record, a May 2003 article from the Federal Register, and a February 2007 VA Examination Report.

The RO notified the Veteran of its decision and of his appellate rights in March 2007, but the Veteran did not initiate an appeal of the RO's decision within one year.  Nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b) (2013).  It was not until March 2012 that VA received his application to reopen his service connection claim for sarcoidosis.  As a result, the RO's March 2007 decision became final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2006) [(2013)].  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For claims to reopen filed on or after August 29, 2001-such as the Veteran's-evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has held that the determination of whether newly submitted evidence raises a "reasonable possibility of substantiating the claim" should be considered a component what constitutes new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court has also held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

Here, the pertinent evidence received since the time of the Board's March 2007 rating decision includes (1) May 2012 and March 2013 opinions from the Veteran's treating pulmonologist, Dr. D. W. Bonham; (2) recent treatment records from various private healthcare providers; (3) news articles; (4) prior Board decisions involving Agent Orange exposure; (5) various scholarly papers concerning veterans, Agent Orange/herbicide exposure, and/or sarcoidosis; (6) photographs of Vietnam; and (7) the Veteran's statements, including his testimony at the April 2014 hearing.  This evidence was not before the Board when the Veteran's claim was last denied in March 2007, and it is not cumulative or redundant of the evidence of record at the time of that decision.  Most significantly, such evidence - particularly the opinions of Dr. D. W. Bonham and the scholarly articles - provides support of a positive nexus between the Veteran's Agent Orange exposure and his active service.  Accordingly, the Board finds that this evidence raises a reasonable possibility of substantiating the claim, and the claim must be reopened.

II.  Service Connection

The Veteran seeks to service connection for sarcoidosis.  He maintains that his exposure to Agent Orange during his active service in Vietnam caused him to develop sarcoidosis. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's sarcoidosis is shown to be a chronic disease recognized under 38 C.F.R. § 3.309(a).

A Veteran who served in the Republic of Vietnam during the period from January 9, 1962, through May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that such Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307.  The Veteran's military records reflect that he served in the Republic of Vietnam during such period.  Therefore, he is presumed to have been exposed to herbicides coincident with such service.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including soft-tissue sarcoma, but not renal cell carcinoma, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for respiratory disorder is warranted on a direct, but not presumptive, basis.

Although sarcoidosis is listed as a chronic disease under 38 C.F.R. § 3.309(a), presumptive service connection cannot be granted on this basis because there is no evidence in the record of such disease in service, manifestations of such disease within one year of his separation from service, or continued symptomatology of sarcoidosis.  See 38 C.F.R. § 3.307(a)(3).  Similarly, presumptive service connection for herbicide exposure is not warranted because sarcoidosis is not recognized as a disease associated with exposure to certain herbicide agents under § 3.309(e).

Generally, a grant of service connection is justified where there is evidence of (1) a current disability; (2) an in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden, 381 F.3d 1163 at 1167.  Here, the first and second elements are easily met.  The competent, probative evidence of record clearly demonstrates that the Veteran has a current disability of sarcoidosis.  Also, the second element of service connection is satisfied, as the Veteran's in-service exposure to Agent Orange or herbicides is presumed based upon his service in the Republic of Vietnam from May 1968 to March 1969.  See 38 C.F.R. § 3.307; see also November 2006 Personnel Information Exchange System (confirming dates of service in Vietnam).

With respect to nexus, the competent and probative evidence of record is largely comprised of a February 2007 VA examination report and the March 2012 and March 2013 letters from the Veteran's treating pulmonologist, Dr. D. W. Bonham.  In February 2007, the Veteran underwent VA examination to determine the nature and etiology of his sarcoidosis.  The VA examiner concluded that she would not be able to provide an opinion without resort to speculation as to the etiology of the Veteran's sarcoidosis.  As she explained, sarcoidosis is a disease of unknown etiology, which involves complex cellular immune pathways producing granulomas (tiny lumps of cells caused by inflammation) which often affect the lungs, and researchers have not yet identified specific substances that trigger the immune system response leading to granulomas, although many believe that sarcoidosis develops when the immune system responds to something in the environment (such as chemicals) or perhaps from the body's own reaction to itself.  She further indicated that there is speculation that sarcoidosis develops in individuals with an inherited combination of genes and conjectured that the Veteran's exposure to chemicals from his work in the steel industry could have initiated the sarcoidosis.

In contrast, Dr. D. W. Bonham provided a positive nexus opinion.  In a letter dated May 29, 2012, he indicated that he was one of the Veteran's treating pulmonologists.  He stated that the Veteran informed him of his service in Vietnam in 1968 and 1969, his exposure to Agent Orange, and his lack of any prior history of sarcoidosis prior to active service.  Based upon the Veteran's assertions and his medical research on the issue, the physician concluded that it was more likely than not that the Veteran's sarcoidosis was related to exposure to Agent Orange in service.  The letter included a reference list of three articles as medical authority in support of causation but did not explain the content of those articles and they were not submitted for inclusion to the record.

Subsequently, in a letter dated March 25, 2013, the physician expounded upon his opinion that the Veteran's sarcoidosis is more likely than not due to his exposure to Agent Orange in service.  He stated that the Veteran has a T cell abnormality, which in combination with his exposure to Agent Orange, resulted in his sarcoidosis.  He explained that the Veteran was diagnosed and treated in 1990 for idiopathic thrombocytopenic purpura (ITP) and that this illness is related to CD4+ helper T cells.  According to the physician, the development of sarcoidosis is related to the interaction of environmental factors such as Agent Orange, possible genetic factors, and T and B cell function alterations.  The physician surmised that the Veteran's prior ITP and current sarcoidosis increase the likelihood that T and B cell immune factors play an important role in his illnesses.  Moreover, medical research, cited by the physician and associated with the claims file, shows that Agent Orange exposure has been known to "disturb immune-homeostasis resulting in dysregulation of B and T cell activities.  See Immunotoxicological Effects if Agent Orange Exposure to the Vietnam War Korean Veterans, Kim et al., Industrial Health 2003, 41, 158-66.  Based upon the foregoing, the physician concluded that it was more likely than not that the Veteran's exposure to Agent Orange set in motion a process that causally contributed to his development of sarcoidosis.

The Board finds that the collective opinions of Dr. D. W. Bonham, and particularly his March 25, 2013 opinion, carry more probative weight than the February 2007 VA examination report.  Dr. D. W. Bonham is a pulmonologist with a specialty in pulmonary disease, and he is also the Veteran's treating physician.  Accordingly, the Board finds that Dr. D. W. Bonham's knowledge of the Veteran's medical history and condition and his knowledge of pulmonary disease and its causes surpasses that of the February 2007VA examiner, a nurse practitioner without any apparent pulmonary expertise and with no comparable familiarity of the Veteran's condition and medical history.  Additionally, Dr. D. W. Bonham's opinions cited specific medical authority, which have been submitted to the Board for its consideration.  In contrast, the February 2007 VA examination report was premised upon vague and ambiguous references to medical research with no particular citations.  Moreover, Dr. D. W. Bonham's opinions provided more detailed analysis of the medical research and of the Veteran's medical history and condition, whereas the February 2007 VA examination report involved general assertions with no specific application to the Veteran.  

For these reasons, the Board is persuaded by the opinions of Dr. D. W. Bonham that the Veteran's sarcoidosis is more likely than not related to his exposure to Agent Orange in service.  Additionally, the scholarly articles provided by the Veteran also provide positive support for a nexus.  Therefore, the third and final element of service connection is satisfied.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Given the facts of this case, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for sarcoidosis have been met.


ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for bilateral foot disability is reopened.

Service connection for sarcoidosis is granted.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


